Citation Nr: 1330521	
Decision Date: 09/23/13    Archive Date: 09/30/13

DOCKET NO.  11-24 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of the Manila, the Republic of the Philippines, Department Veterans Affairs (VA) Regional Office (RO), which determined that the appellant did not meet the eligibility requirements for a one-time payment from the FVEC Fund. 

In January 2013, the Board advanced the appellant's appeal on the docket on its own motion.  The Board has reviewed both the physical claims file and the "Virtual VA" file so as to insure a total review of the evidence.

In February 2013, the Board remanded this matter for further development, to include an additional attempt of verify the appellant's claimed service.  In April 2013, the National Personnel Records Center (NPRC) indicated no change was warranted in the prior negative certification.  Therefore, the Board finds that the RO complied with the February 2013 Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant had no requisite qualifying service, to include as a member of the Philippine Commonwealth Army or the recognized guerrillas, in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The appellant does not have recognized active military service for the purpose of obtaining a one-time payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2012); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

The question currently before the Board is whether the appellant has qualifying service to establish eligibility for a one-time payment from the Filipino Veterans Equity Compensation Fund.  The record shows that the NPRC concluded that the appellant had no qualifying service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Because qualifying service and how it may be established are governed by law and regulations and the service department's certification is binding, the Board's review is limited to interpreting the pertinent law and regulations.  Where, as here, the interpretation of the law is dispositive of the appeal, neither the duty to notify nor the duty to assist provisions of the VCAA apply.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004. 

Nonetheless, the Board notes that in a March 2013 letter, the RO provided the appellant with notice that informed him of the evidence needed to substantiate his claim.  The letter told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The March 2013 letter also provided the appellant with notice as to the effective date elements of a claim.  Furthermore, the appellant has presented detailed argument which shows he is aware of what is needed to substantiate the claim.  

The appellant has also had a meaningful opportunity to participate in the processing of the claim.  The appellant has submitted letters and service records in support of his claim.  The appellant has not identified or submitted any additional pertinent evidence which should be considered.  This matter was also remanded for further development by the Board in February 2013 after receipt of additional evidence from the appellant, with the requested development being completed.

In light of the foregoing, the Board concludes that no further notification or development of evidence is required.  No useful purpose would be served in remanding this matter for yet more development.  The Board will proceed with appellate review.

Eligibility for FVEC One-Time Payment

The appellant seeks a one-time payment from the Filipino Veterans Equity Compensation Fund.  Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the Filipino Veterans Equity Compensation Fund.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.  For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service."  Nothing in the act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002(d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the (New) Philippine Scout under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ), Public Law 190, 79th Congress; and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

Under 38 C.F.R. § 3.203(a) (2013), VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department, if the evidence meets the following conditions: 
(1) The evidence is a document issued by the service department.  A copy of an original document is acceptable if the copy is issued by the service department or if the copy was issued by a public custodian of records who certifies that it is a true and exact copy of the document in the custodian's custody; and (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements of 38 C.F.R. § 3.203(a), VA is required to request verification of service from the service department.  See 38 C.F.R. § 3.203(c).  Under 38 C.F.R. §§ 3.40 and 3.41, certification of service is a prerogative of the service department, and the VA has no authority to amend or change their decision.  The United States Court of Appeals for Veterans Claims (Court) has held that findings by a United States service department verifying or denying a person's service are binding and conclusive upon VA.  See Spence v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992). 

In this case, the appellant submitted documents along with his initial December 2009 claim, including identification cards from the Armed Forces of the Philippines and the Philippines Veterans Affairs Office.  The appellant also submitted a document, dated November 21, 1974, entitled "Restricted" from the Republic of the Philippines Department of the National Defense identifying him as a member of the Philippine Army.  Also submitted was a document dated January 1946 from the Commonwealth of the Philippines identifying the appellant as a member of the Commanding General, Armed Forces of the Western Pacific.  A photocopy of a document entitled "Affidavit for Philippine Army Personnel" was also submitted detailing the appellant's service.  Also placed in the record was a memo from a VA service representative indicating that he had reviewed the appellant's Certificate of Naturalization.  

In May 2010, NPRC certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces. 

In addition to his August 2010 notice of disagreement, the appellant also submitted duplicate copies of records that he had filed with his initial application.  In October 2010, the NPRC again indicated that the additional evidence received did not warrant change in the prior negative certification.  

In January 2013, the appellant submitted a statement from his son detailing the appellant's military service.  Also submitted at that time was a document from the General Headquarters Armed Forces of the Philippines Office of the Adjutant General, dated January 17, 2013, entitled "CERTIFICATION" indicating that the appellant's military status was USAFFE and organization was EO "M" Co 73rd Inf. (F-23) from August 1941 to June 1945.  The appellant also submitted a previously received copy of his Affidavit of Philippine Service.  

In February 2013, as noted above, the Board remanded this matter for further development.  The Board noted that the appellant had submitted the January 2013 Certification from the Armed Forces of the Philippines General Headquarters, Office of the Adjutant General certifying the appellant's service with the United States Army Forces in the Far East (USAFFE) in "EO "M Co., 73rd Infantry (F-23)" from August 1941 to June 1945.  It observed that the United States Court of Appeals for the Federal Circuit  (Federal Circuit) had held that, in accordance with VA's 38 U.S.C.A. § 5103A (West 2002 & Supp. 2012) duty to assist, where a claimant submitted new evidence subsequent to a verification of service, that evidence had to be submitted and considered in connection with a new request for verification of service from the service department pursuant to 38 C.F.R. § 3.203(c) (2013).  It noted that the Federal Circuit stated specifically that 38 C.F.R. § 3.203 required that military service be determined based on all relevant evidence, with due application of the duty to assist in 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 (2013) and the statutory and regulatory requirements to consider all information and lay evidence of record pursuant to 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013). Capellan v. Peake, 539 F. 3d 1373 (2009).  

In April 2013, NPRC again indicated that no change was warranted in the prior negative certification.  

Upon review of the evidentiary record, the Board notes that the appellant has not submitted a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  While the appellant did submit various records in support of his claim, these documents fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as they are not official documents of the appropriate United States service department, but rather documents from the Philippine government.  As such, these documents may not be accepted as verification of service for the purpose of determining eligibility for VA benefits, including the one-time payment from the Filipino Veterans Equity Compensation Fund. 

The NPRC has certified on multiple occasions that the appellant had no qualifying service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  This verification is binding on VA such that VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992).  VA is bound by service department determinations regarding what constitutes service in the Armed Forces of the United States. 

The proper course for the appellant, if he believes there is a reason to dispute the report of the service department or the content of military records, is to pursue such disagreement with the service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Recognition of service by the Philippine Government, although sufficient for entitlement to benefits from that government, is not sufficient for benefits administered by VA.  VA is bound to follow the certifications by the service departments with jurisdiction over United States military records.  Based upon the record in this case, the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  He may not, therefore, be considered an eligible person for the purpose of establishing entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund. 

Because the disposition of this claim is based on the law, and not on the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Moreover, because the law, rather than the facts of the case, is controlling, the provisions of 38 U.S.C.A. § 5107(b) are not for application.


ORDER

Legal entitlement to a one-time payment from the FVEC Fund is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


